George, J.
(After stating the foregoing facts.)
1. The complaint that the court did not explain in his charge what would constitute “other equivalent circumstances,” within the meaning of section 65 of the Penal Code, is not well taken. There was no request to define these words. It has been,expressly held: “What circumstances will present this equivalence and justify the excitement of passion, and exclude all idea of deliberation or malice, the law does not undertake to say; it furnishes a standard, and leaves the jury in each case to make the comparison, and determine whether the special facts of the case before them come up to that standard or not.” Mack v. State, 63 Ga. 693, 696; Findley v. State, 125 Ga. 579(4), 583 (54 S. E. 106).
2. This court has, however, held that the “equivalent circumstances” referred to in our statute defining voluntary manslaughter do not include words, threats, menaces, and contemptuous gestures. Edwards v. State, 53 Ga. 428; Sumner v. State, 109 Ga. 142, 143 (34 S. E. 293); Findley v. State, supra. Our statute in express terms declares that “Provocation by words, threats, menaces, or contemptuous gestures shall in no case be sufficient to free the person killing from the guilt and crime of murcler.” In view of this emphatic language, it can not be held that words, however insulting, will in any case justify the excitement of passion so as to reduce the crime from murder to manslaughter, where the killing is done solely on account of the indignation aroused by the use of opprobrious words. Words, however, may justify an assault or an assault and battery, under section 103 of the Penal Code. The indignation may be great, and the passion may be strong; but if aroused by words alone, they are insufficient to either justify a homicide or reduce a homicide from murder to manslaughter. Robinson v. State, 118 Ga. 198 (5) (44 S. E. 985). Mr. Wharton in his work on Homicide, § 173, says: “The nearly universal rule is, that, when the evidence shows an intent on the part of the defendant to kill no words of reproach, no matter how grievous soever, are provocation sufficient to free the party killing *189from the guilt of murder.” A few courts have made an exception to the rule that opprobrious words do not constitute sufficient provocation to reduce the homicide from murder to manslaughter, in case of words with reference to the wife, and, upon principle, the daughter of the slayer, tending to excite the fiercest of passions. Wharton on Homicide, § 174. This exception, however, seems to be based upon statutory provisions. See Jones v. State, 33 Tex. Crim. 492 (47 Am. St. R. 46, 26 S. W. 1082). The emphatic language of our statute, and the decisions of this court since Ray v. State, 15 Ga. 223, not only do not admit of such exception, but positively deny its existence. . The statute, as pointed out by Mr. Justice Lamar in Robinson v. State, supra, has been reaffirmed and re-enacted four times in this State. The case differs from Jackson v. State, 132 Ga. 570 (64 S. E. 656).
3. In Ellison v. State, 137 Ga. 193 (6), 194 (73 S. E. 255), it was ruled: “Where the judge charged the law in reference to justification if the slayer acted under the fears of a reasonable man, in accordance with the Penal Code (1910), § 71, and also charged the law touching voluntary manslaughter and the reduction of the homicide from murder to manslaughter in accordance with' the Penal Code (1910), § 65, it furnishes no ground for reversal that he failed, in connection with the latter charge, to specifically instruct the jury as to what consideration might be given to threats and menaces in connection with the doctrine of reasonable fears;” citing Futch v. State, 137 Ga. 75 (72 S. E. 911). The facts of the present case bring it squarely .within this ruling. See also Deal v. State, 145 Ga. 33 (2, 3) (88 S. E. 573), where the practice of submitting separate and independent instructions on the law of voluntary manslaughter and justifiable homicide was expressly approved, and where precisely the same ruling just quoted from Ellison v. State was made. Both of the questions dealt with in this and in the preceding division of this opinion are concluded by the decision in Deal v. State, supra.
4. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent.